Citation Nr: 0300042	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  01-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for 
a right knee disability.  

2.  Entitlement to an increase in a 10 percent rating for 
a left knee disability.  

3.  Entitlement to an increase in a 10 percent rating for 
a right ankle disability.  

4.  Entitlement to an increase in a 10 percent rating for 
a left ankle disability.  

[The Board will later issue a separate decision on the 
issue of entitlement to service connection for 
postoperative residuals of a pilonidal cyst, or 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as due to VA surgery for a 
pilondidal cyst.]  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1994 to April 
1995.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 RO rating 
decision which in part denied an increase in a 20 percent 
rating for a right knee disability, denied an increase in 
a 10 percent rating for a left knee disability, denied an 
increase in a 10 percent rating for a right ankle 
disability, and denied an increase in a 10 percent rating 
for a left ankle disability.  The present Board decision 
addresses these issues.

The RO also denied service connection for postoperative 
residuals of a pilonidal cyst, although it appears the 
veteran is really claiming compensation under 38 U.S.C.A. 
§ 1151 for additional disability due to VA surgery in 1998 
for a pilondidal cyst.  The Board is undertaking 
additional development on this issue, pursuant to 38 
C.F.R. § 19.9, and when that development is completed, the 
Board will prepare a separate decision addressing this 
issue.  

The Board notes that in statements on appeal, the veteran 
raised the issues of entitlement to temporary total 
ratings under 38 C.F.R. § 4.30 for right knee surgeries.  
Such issues are not before the Board at this time and are 
referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
(chondromalacia with tendinitis) is manifested by some 
limitation of motion (motion was from 0 to 120 degrees on 
last examination), with no instability.  

2.  The veteran's service-connected left knee disability 
(chondromalacia with tendinitis) is manifested by some 
limitation of motion (motion was from 0 to 120 degrees on 
last examination), with no instability.  

3.  The veteran's service-connected right ankle disability 
(ankle strain with stress reaction and chronic synovitis) 
is manifested by no more than moderate limitation of 
motion.  

4.  The veteran's service-connected left ankle disability 
(ankle strain with stress reaction) is manifested by no 
more moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
a right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
a left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
a right ankle disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2002).  

4.  The criteria for a rating in excess of 10 percent for 
a left ankle disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from 
February 1994 to April 1995.  His service medical records 
indicate that he suffered bilateral knee and ankle 
injuries in March 1994.  Among the diagnoses were 
bilateral patellar tendinitis and stress reaction of the 
ankles.  

In June 1995, the RO granted service connection for right 
knee strain with tendonitis and assigned a 10 percent 
rating.  Service connection was also granted for left knee 
tendonitis with a noncompensable rating.  Additionally, 
service connection was granted for right ankle strain with 
stress reaction and left ankle strain with stress 
reaction, with both assigned noncompensable ratings.  

VA treatment records dated from 1996 to 1997 indicate that 
the veteran was treated for knee complaints.  An October 
1996 treatment entry related an impression of 
chondromalacia of the patellae and a February 1997 entry 
noted an impression of the need to rule out a torn medial 
meniscus.  

The veteran underwent an orthopedic examination for VA 
purposes in May 1997.  The impression was bilateral 
chondromalacia of the patellae with associated patellar 
tendinitis and bilateral chronic ankle sprain with slight 
instability of the right ankle.  

An August 1997 RO decision re-characterized the veteran's 
service-connected right knee disability as chondromalacia 
with tendinitis, and increased the rating to 20 percent.  
The veteran's service-connected left knee disability was 
also re-characterized as chondromalacia with tendinitis, 
and the rating was increased to 10 percent.  The ratings 
for the veteran's service-connected right ankle and left 
ankle disabilities were both increased to 10 percent.  

VA records dated from 1998, to include fee basis records, 
show continued treatment.  A February 1998 treatment entry 
noted an assessment of right knee degenerative joint 
disease.  A February 1998 fee basis evaluation related an 
impression of chondromalacia of the patellae and rule out 
internal derangement of the right knee, chronic bilateral 
ankle sprains, and chondromalacia of the patella of the 
left knee.  A June 1998 VA treatment entry referred to a 
possible right medial meniscus tear.  A subsequent June 
1998 radiological report related, as to an impression, 
that neither the knees nor the ankle showed evidence of 
arthritis, old or recent trauma, or soft tissue 
abnormality.  It was noted that a May 1998 MRI showed a 
tear of the right knee meniscus.  

The veteran underwent an orthopedic examination for VA 
purposes in December 1998.  The examination was 
essentially limited to the right knee and right ankle.  
The impression was chondromalacia of the patella of the 
right knee, and chronic synovitis of the right ankle.  The 
examiner commented that with a reasonable degree of 
medical probability, the veteran would have a moderate 
amount of difficulty with standing for protracted periods 
of time, walking long distances, doing repetitive bending, 
stooping or lifting.  

VA treatment records dated from 1998 to 1999, to include 
fee basis records, indicate that the veteran continued to 
receive treatment for disorders including knee 
disabilities.  A January 1999 operation report noted that 
the veteran underwent a right knee arthroscopy and partial 
medial meniscectomy.  The postoperative diagnosis was 
right knee medial meniscal tear.  A February 1999 fee 
basis report noted that the veteran was status post right 
knee arthroscopy and lateral meniscectomy.  It was noted 
that the range of motion of the veteran's right knee was 
from 0 to 125 degrees and that the cruciate and collateral 
ligaments were intact.  There was moderate patellofemoral 
crepitus.  The impression was status post-arthroscopic 
lateral meniscectomy.  An April 1999 fee basis report 
noted that the veteran reported that his right knee was 
doing well after arthroscopic intervention and that he was 
having problems with swelling and clicking of the left 
knee.  As to the veteran's right knee, it was noted that 
he had negative effusion and good range of motion.  The 
examiner noted that there was 1+ effusion of the left knee 
and that there was moderate patellofemoral crepitus with 
range of motion.  The impression was status post lateral 
meniscectomy of the right knee and osteoarthritis of the 
knees.  

A June 1999 fee basis report noted that the veteran was 
status post arthroscopic surgery of the right knee and 
that he complained of left knee pain, popping, and 
swelling.  The examiner noted, as to the right knee, that 
there was no effusion and good range of motion.  It was 
reported that the veteran complained of numbness over the 
lateral joint line space.  As to the left knee, the 
examiner indicated that there was 1+ effusion and a 
positive McMurray's examination.  The examiner noted that 
the cruciate and collateral ligaments were intact.  It was 
noted that X-rays of the left knee were negative.  The 
examiner related an impression of status post arthroscopic 
lateral meniscectomy of the right knee with superficial 
nerve damage, and torn meniscus of the left knee.  

In July 1999, the veteran filed a claim for increased 
ratings for his service-connected knee and ankle 
disabilities.  

Private treatment records dated in 1999 reflect treatment 
for right knee disabilities.  A September 1999 report from 
Hankins Orthopaedic Center noted that the veteran reported 
that he injured himself when clearing dishes at a 
restaurant.  He reported that his foot slipped out from 
under him and that he caught himself on the side of a 
sink.  The veteran stated that he twisted his right knee 
during the accident.  The assessment was medial meniscus 
tear of the right knee.  An October 1999 operative report 
from Halifax Medical Center noted that the veteran 
underwent a right knee arthroscopy and right knee 
arthroscopic medical meniscectomy.  The postoperative 
diagnosis was right knee meniscus tear.  

VA treatment records dated from 1999 to 2000 show that the 
veteran continued to receive treatment for disorders 
including knee disabilities.  A May 2000 entry noted that 
the veteran was status post scope and partial meniscectomy 
of the right knee in January 1999 and status post re-scope 
four months ago for the same twisting injury at work.  The 
examiner noted that there was positive medial and lateral 
joint line tenderness and no effusion.  The McMurray's and 
Lachman tests were negative and that the veteran's knee 
was stable to varus/valgus.  It was reported that the 
portal sites were healed.  

The veteran underwent an orthopedic examination for VA 
purposes in June 2000.  He reported that any type of 
activity which required lawn maintenance, climbing 
ladders, or walking long distances increased his knee and 
ankle pain.  He complained of swelling, popping, and 
clicking of his right knee.  The veteran also stated that 
he had difficulty with numbness just inferior to the 
medial arthroscopic portal from his first surgery in 
January 1999.  As to his left knee, he complained of 
intermittent swelling, popping, and clicking.  The veteran 
further reported that he had swelling over the lateral 
aspect as well as popping of the right ankle.  He noted 
that such was worse with standing or squatting.  The 
veteran indicated that he had pain over the anterior 
aspect of his left ankle.  

The examiner reported that the veteran had a mild antalgic 
gait for the right lower extremity in reference to his 
right knee.  As to the right knee, the examiner noted that 
the veteran demonstrated two surgical stab wound incisions 
over the medial and lateral joint line space that were 
well-healed and non-adherent to the underlying structures.  
It was noted that the veteran demonstrated decreased 
sensation just inferior to the medial portal in the area 
of the infrapatellar saphenous branch.  The examiner 
indicated that the range of motion was from 0 to 120 
degrees and that the cruciate and collateral ligaments 
were intact.  The examiner noted that the McMurray's 
examination and the Lachman examination were negative.  It 
was reported that there was positive patellofemoral 
crepitus with terminal extension and a positive patella 
grind.  As to the left knee, the examiner noted that there 
was no effusion and that the range of motion was from 0 to 
120 degrees.  The examiner reported that there was pain to 
palpation over the medial joint line space and that the 
cruciate and collateral ligaments were intact.  The 
examiner indicated that there was a negative anterior 
drawer, negative Lachman and a positive McMurray's 
examination for medial joint line space.  It was noted 
that the neurovascular status to the left knee was intact.  

In reference to the veteran's right ankle, the examiner 
noted that the veteran demonstrated 1+ effusion over the 
lateral malleolus in the lateral retinaculum.  The 
examiner indicated that dorsiflexion was measured at 18 
degrees and that plantar flexion was 28 degrees.  The 
examiner stated that the veteran demonstrated instability 
of his peroneal tendons in the lateral terinacular with 
circumduction of his foot with a palpable click.  It was 
noted that the veteran had pain in the area and that there 
was a negative anterior drawer to the right ankle.  The 
examiner stated that the neurovascular status of the right 
ankle was intact.  As to the veteran's left ankle, it was 
noted that there was no swelling.  The examiner indicated 
that dorsiflexion was 18 degrees and that plantar flexion 
was 28 degrees.  It was reported that the veteran had mild 
pain over the anterior lateral aspect of the left ankle 
and that the neurovascular status was intact.  

The examiner reported that an X-rays of the right knee 
showed early patellofemoral arthritis.  X-rays of the left 
knee were negative.  X-rays of the right and left ankles 
were negative.  

The impressions at this June 2000 examination for the VA 
were status post partial meniscectomy and arthroscopic 
debridement of the right knee with early patellofemoral 
arthritis as well as mild neurapraxia of the infrapatellar 
branch saphenous nerve secondary to arthroscopic 
intervention in January 1999; torn medial meniscus of the 
left knee; chronic ankle sprain of the right ankle with 
disruption of the lateral retinaculum and chronic 
synovitis; and status post left ankle sprain with mild 
residual pain without gross loss of range of motion.  The 
examiner commented that with a reasonable degree of 
medical probability, the veteran's lower extremity 
orthopedic conditions would give him difficulty with 
standing for protracted periods of time, walking long 
distances, and doing repetitive squatting.  

In a July 2000 statement, the veteran noted that he had 
undergone knee surgeries in 1999, and he said he had been 
advised that he may require surgery again in the near 
future.  The veteran reported that because he suffered 
pain and swelling in the ankles, he experienced limitation 
of motion.  He also reported that he had to change his 
position at work due to his physical limitations.  The 
veteran noted that any exertion involving the knees and 
ankles would build up pressure in the joints which would 
cause pain and stiffening in the joints.  He reported 
similar information in his January 2001 substantive 
appeal.  

VA treatment records dated from 2000 to 2001 show that the 
veteran continued to receive treatment for various 
disorders.  

A January 2002 report from a VA examiner indicated that 
the veteran's claim file was reviewed.  The examiner 
indicated that he was asked to consider whether there was 
a relationship between the veteran's service-connected 
diagnosis in 1994 of chondromalacia and patellar 
tendinitis of the right knee, and recent meniscal tears 
which came to light in 1998 and required operations in 
1999.  The examiner reviewed the medical record in detail.  
The examiner indicated that the veteran's original injury 
in service in 1994 was basically an injury to the patellar 
tendon, and that his meniscal tear did not come or was not 
diagnosed until 1998.  The examiner stated that he 
therefore thought that there was not a relationship 
between the two conditions.

In a July 2002 statement, the veteran reported that he had 
such instability in his movement that he suffered repeated 
falls which resulted in a meniscus tear of the right knee 
and later required surgery.  He also reported that he was 
forced into a lower paying job because of his 
disabilities.  

II.  Analysis

Through correspondence, the rating decision, the statement 
of the case, and the supplemental statements of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claims.  VA examinations have been 
provided, and relevant medical records obtained.  The 
Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A.  Right Knee Disability

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints or joint involved.  When there is 
arthritis and at least some limitation of motion, but the 
limitation of motion would be rated noncompensable under a 
limitation of motion code, a 10 percent rating may be 
assigned for each affected major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion 
be limited to 45 degrees.  A 20 percent rating requires 
that flexion be limited to 30 degrees.  A 30 percent is 
warranted when flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating requires that extension be limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The most recent June 2000 orthopedic examination for VA 
purposes noted that the range of motion of the veteran's 
right knee was from 0 to 120 degrees and that the cruciate 
and collateral ligaments were intact.  McMurray's and 
Lachman tests were negative.  X-ray of the right knee 
showed early patellofemoral arthritis.  

Assuming arthritis of the right knee is part of the 
service-connected conditioni, and considering the effects 
of pain on use, the minimal limitation of motion reported 
at the 2000 VA examination supports a 10 percent rating 
under Codes 5003/5010 for arthritis, even though the 
degree of limitation of motion would be rated 
noncompensable under Codes 5260/5261.  38 C.F.R. §§ 4.40, 
4.45, 4.59; Deluca v. Brown, 8 Vet.App. 202 (1995).  

Additionally, the most recent medical evidence, including 
the 2000 examination, has shown no current subluxation or 
instability of the right knee.  Thus, a separate 
compensable rating for instability under Diagnostic Code 
5257 is not warranted.  See VAOPGCPREC 23-97 and 9-98.  

The veteran has claimed that instability in movement of 
his right knee had caused him to suffer repeated falls 
which resulted in meniscus tears and later surgeries.  He 
is solely service-connected for right knee chondromalacia 
with tendinitis and is not specifically service-connected 
for any residuals of surgeries in 1999.  In a January 2002 
statement, a VA examiner (after a review of the veteran's 
claims file) indicated that he thought that there was not 
a relationship between an injury in service and the post-
service medial meniscus tear that occurred on separate 
injuries in 1998 and 1999.  In any event, the June 2000 
orthopedic examination report did not differentiate 
specifically between pathology referable to the service-
connected right knee disability and any possible later 
non-service-connected right knee disorder.  Even assuming 
that all current right knee symptoms are part of the 
service-connected condition, a higher rating would not be 
warranted.  

The weight of the credible evidence demonstrates that the 
veteran's right knee disability is no more than 20 percent 
disabling.  As the preponderance of the evidence is 
against the claim for an increased rating for the right 
knee disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

B.  Left Knee Disability

The most recent June 2002 orthopedic examination report 
for VA purposes noted that the range of motion of the 
veteran's left knee was from 0 to 120 degrees.  The 
examiner indicated that there was a negative drawer and a 
negative Lachman.  X-rays of the left knee were negative.  

The veteran has not been presently shown to have arthritis 
of the left knee.  As there is no left knee arthritis 
shown by X-rays, there is no basis to rate arthritis under 
Diagnostic Codes 5003 or 5010.  Even in considering the 
effects of pain on use, the range of motion reported at 
the 2000 examination would not qualify for a compensable 
rating under Codes 5260 and 5261.  38 C.F.R. §§ 4.40, 
4.45; Deluca, supra.  Additionally, the most recent 
medical evidence, including the 2000 examination, has 
shown no current subluxation or instability of the left 
knee.  Thus, a separate compensable rating for instability 
under Diagnostic Code 5257 is not warranted.  See 
VAOPGCPREC 23-97 and 9-98.  

The weight of the credible evidence demonstrates that the 
veteran's left knee disability is no more than 10 percent 
disabling.  As the preponderance of the evidence is 
against the claim for an increased rating for the left 
knee disability, the benefit-of-the-doubt-rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

C.  Right Ankle Disability

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The average normal range of motion 
of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

The most recent June 2000 orthopedic examination report 
for VA purposes indicated that dorsiflexion of the 
veteran's right ankle was measured at 18 degrees and that 
plantar flexion was 28 degrees.  It was noted that the 
veteran demonstrated instability of his peroneal tendons 
in the lateral terinacular with circumduction of his foot 
with a palpable click.   X-ray of the right ankle was 
negative.  The impression was chronic ankle sprain of the 
right ankle with disruption of the lateral retinaculum and 
chronic synovitis.  

The Board notes that even when the effects of pain on use 
or during flare-ups is considered, the range of motion 
noted at the 2000 examination indicates no more than 
moderate (10 percent) limitation of motion of the right 
ankle.  38 C.F.R. §§ 4.40, 4.45; Deluca, supra.  

As the preponderance of the evidence is against the claim 
for an increased rating for a right ankle disability, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

D.  Left Ankle Disability

The most recent June 2000 examination indicated that 
dorsiflexion of the veteran's left ankle was 18 degrees 
and that plantar flexion was 28 degrees.  The examiner 
reported that the veteran had mild pain over the anterior 
lateral aspect of the ankle and X-ray was negative.  The 
impression was status post left ankle sprain with mild 
residual pain without gross loss of range of motion.  

Even when the effects of pain on use or during flare-ups 
is considered, the range of motion noted at the 2000 
examination indicates no more than moderate (10 percent) 
limitation of motion of the left ankle.  38 C.F.R. 
§§ 4.40, 4.45; Deluca, supra. 

As the preponderance of the evidence is against the claim 
for an increased rating for a left ankle disability, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  

An increased rating for a right ankle disability is 
denied.  

An increased rating for a left ankle disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

